Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 3/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-16, 18-23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0281497 (Nieminen).
As to claim 1, NEIMINEN discloses a method using at least one hardware processor (fig.1 and pars. 0039-0040, apparatus 10 is for example a general-purpose computer or server or some other electronic data processing apparatus. The general structure of the apparatus 10 comprises a processor 11, and a memory 12 coupled to the processor 11) to:
for each of a plurality of networks, receive a demand map that represents demand at a plurality of geographic locations in at least one cell of the network (abstract, using a network model including signal level information on different geographical locations for different cells to find a second cell having at least partially overlapping service area with the first cell; using said network model and population data including information about number of users on different geographical locations to determine a value to a network parameter that has an effect on whether a user connects to the first cell or to the second cell; pars. 0034-0036, The predefined network coverage model may be obtained for example using some suitable network design tools that simulate the operation of the network with certain parameters. The network model comprises signal level (signal strength) information for different cells on different geographical locations. The population data comprises information about people on certain geographical area and may be based on for example home addresses of people, work addresses of people, registered users of the network, and/or active users of the network., etc.; pars. 0053-0054, The network model comprising the signal strengths and a population model are used for determining a value for a network parameter that has an effect on whether a user (on the overlapping area) connects to the first cell or to the second cell. The value is selected so that desired number of users are transferred to the second cell thereby balancing load between the first cell and the second cell. The network parameter is for example threshold high parameter, etc.; also see fig.5 and associated text in par. 0072, FIG. 5 shows a population matrix in an example scenario. The scenario relates to an overlapping service area of a LTE 1800 cell (higher priority cell) and for a LTE 800 cell (lower priority cell). The matrix shows the number of (potential) users experiencing certain LTE 800 and LTE 1800 signal strength in the overlapping service area);
generate an optimal transfer of demand between the plurality of networks at one or more of the plurality of geographic locations at which the plurality of networks overlap based on the demand maps (fig.3 and pars. 0053-0054, The network model comprising the signal strengths and a population model are used for determining a value for a network parameter that has an effect on whether a user (on the overlapping area) connects to the first cell or to the second cell. The value is selected so that desired number of users are transferred to the second cell thereby balancing load between the first cell and the second cell. The network parameter is for example threshold high parameter, etc.); and
determine one or more parameters to be used by at least one of the plurality of networks in a handover procedure of the at least one network to produce the optimal transfer of demand between the plurality of networks at the one or more geographic locations at which the plurality of networks overlap (par. 0034, The threshold high parameter is a parameter that sets threshold signal strength where a user device connects to the higher priority cell instead of the lower priority cell. That is, the user device connects to the higher priority cell if signal strength detected by the user device exceeds the set threshold. Otherwise the user device connects to the lower priority cell; fig.3 and pars. 0053-0054, The network model comprising the signal strengths and a population model are used for determining a value for a network parameter that has an effect on whether a user (on the overlapping area) connects to the first cell or to the second cell. The network parameter is for example threshold high parameter, etc., the potential load balancing area (i.e. the overlapping service area) is divided into sub blocks and the process determines for each sub block the number of users and signal levels on each network layer. On the basis of this information it is possible to evaluate whether certain change in the network parameter (e.g. threshold high parameter) would transfer the users in certain sub block from the first cell to the second cell).
What is lacking from NEIMINEN is wherein the one or more parameters comprise an offset to be used as a bias by mobile devices in a cell of the at least one network when comparing a measurement of the cell to a measurement of an overlapping cell in a different one of the plurality of networks.
In analogous art, Cui teaches network defined parameters, for use by a UE, that comprises offsets which can be defined by measured decibels for us in comparing measurements between serving an neighboring cells for the purpose of handover/cell selection (see Cui, paragraphs 32-34).
It would have been obvious to apply this teaching of Cui into Neiminen so that load balancing can be achieved through traffic steering.
As to claim 2, NEIMINEN further discloses wherein the plurality of networks are a plurality of network layers. (par. 0032, In a network that comprises a plurality of network layers, service area of base stations on different network layers may overlap, etc.; also see par. 0034 as quoted above). 
As to claim 8, NEIMINEN further discloses NEIMINEN further discloses using the at least one hardware processor to, for each of the plurality of networks, generate the demand map from a model of the at least one cell of the network. (par. 0053-0054, The network model comprising the signal strengths and a population model are used for determining a value for a network parameter that has an effect on whether a user (on the overlapping area) connects to the first cell or to the second cell, etc., in an embodiment the potential load balancing area (i.e. the overlapping service area) is divided into sub blocks and the process determines for each sub block the number of users and signal levels on each network layer. On the basis of this information it is possible to evaluate whether certain change in the network parameter (e.g. threshold high parameter) would transfer the users in certain sub block from the first cell to the second cell; also see fig.5 and associated text). 
As to claim 9, NEIMINEN further discloses using the at least one hardware processor to, for each of the plurality of networks, receive one or more objectives, wherein the optimal transfer of demand is determined based on the one or more objectives. (par. 0055, the determined new network parameter value(s) are conditionally taken into use. The values may be taken into use if certain additional criteria is fulfilled. There may be for example certain limits for the number of users that are affected. It may be defined for example that at maximum certain number of users, e.g. 50, 100 or 250, are allowed to transfer at a time or that at least certain number of users, e.g. 3, 5, 10 or 50, need to be transferred).
As to claim 10, NEIMINEN further discloses wherein the one or more objectives comprise maintaining a relative performance difference between the plurality of networks. (par. 0034, load between different network layers is automatically balanced by using a predefined network coverage model, population data and a network, etc.,  parameter that has an effect on whether a user connects to the lower priority cell or to the higher priority cell; par. 0053, . . . The value is selected so that desired number of users are transferred to the second cell thereby balancing load between the first cell and the second cell. The network parameter is for example threshold high parameter).
As to claim 11, NEIMINEN further discloses using the at least one hardware processor to, based on the objective of maintaining the relative performance difference between the plurality of networks, analyze the demand maps for the plurality of networks to identify the relative performance difference between the plurality of networks, wherein the optimal transfer of demand is generated such that the relative performance difference is the same after the transfer of demand as before the transfer of demand. (fig.3 and pars. 0052-0054, the process selects best candidate cells from the nearby second cells for the transfer based on overlapping service area and number of users on the overlapping service area and processes these second cells in phase 303. E.g. three candidate cells may be selected. There may be certain criteria that the candidate cells need to fulfill. For example only cells with maximum of three (3) existing users may be selected as candidate cells, etc., the value is selected so that desired number of users are transferred to the second cell thereby balancing load between the first cell and the second cell. The network parameter is for example threshold high parameter; also see fig.5 and pars. 0072-0073, In lower left corner of the matrix (area 51) there is not much potential for load balancing by transferring load from the LTE 1800 cell to the LTE 800 cell as the LTE 800 cell does not provide very good signal strength. Most benefits of the load balancing may be obtained in the upper right corner of the matrix (area 52) as signal strength in the LTE 800 cell is better than in the LTE 1800 cell
As to claim 12, NEIMINEN further discloses using the at least one hardware processor to, after generating the optimal transfer of demand and before determining the set of parameters, for each of the plurality of networks, generate a modified demand map from the demand map received for that network, wherein the modified demand map represents the optimal transfer of demand to or from that network. (pars. 0055-0060, It may be defined for example that at maximum certain number of users, e.g. 50, 100 or 250, are allowed to transfer at a time or that at least certain number of users, e.g. 3, 5, 10 or 50, need to be transferred, etc., the adjustment of the load between cells is performed in small steps. The threshold high parameter (or other network parameter) is adjusted for example 2 dB at a time and a further adjustment is made later if needed, etc., i.e. after a first adjustment the threshold value, the overlapping area map is modified based on the effect of the adjustment, and further threshold adjustments are made accordingly to the number of users that needs to be transferred). 
As to claim 13, NEIMINEN further discloses using the at least one hardware processor to, for each of the plurality of networks, provide the modified demand map to at least one recipient. (par. 0042, fig.1 and par. 0043, Further the apparatus 10 may comprise a user interface (not shown) for providing interaction with a user of the apparatus. The user interface may comprise a display and a keyboard, for example. The user interaction may be implemented through the communication unit 15, too; also see fig.5).
As to claim 14, NEIMINEN further discloses using the at least one hardware processor to, over a plurality of iterations until one or more objectives are satisfied, for one or more of the plurality of networks, receive a demand map, generate the optimal par. 0013, the method further comprises repeating said load balancing steps periodically, e.g. once a day, to provide automatic load balancing; par. 0043, as quoted above; also see par. 0059, the adjustment of the load between cells is performed in small steps. The threshold high parameter (or other network parameter) is adjusted for example 2 dB at a time and a further adjustment is made later if needed; and par. 0071, the method of FIG. 3 or 4 may be repeated periodically e.g. once a day, once an hour, after every six (6) hours, or after every 12 hours. In this way the load balancing is being performed automatically and automated network optimization is achieved)
As to claim 15, NEIMINEN further discloses using the at least one hardware processor to deliver the set of one or more parameters to the at least one network. (fig.1 and pars. 0039-0040, The apparatus 10 is a computer device configured to define network parameters for the cells 16-18 and other cells of the network and the defined parameters are rolled out to the cells 16-18 in a suitable manner, etc., The database 14 may be usable for storing network parameters of the cells 16-18 and other cells of the network. Further, the apparatus 10 comprises a communication unit 15 coupled to the processor 11; also see par. 0070, The network parameter values that have been determined in phases 404 and 406 are read from the database 407 and deployed to the network).
As to claim 16, NEIMINEN further discloses wherein delivering the one or more parameters to the at least one network comprises sending the one or more parameters through an interface with the at least one network. (par. 0017, the high load condition is detected based on performance information received from base stations of the first cells; fig.1 and par. 0043, The communication unit 15 may comprise communication modules that implement data transmission to and from the apparatus; par. 0070, The network parameter values that have been determined in phases 404 and 406 are read from the database 407 and deployed to the network; also see par. 0070, The network parameter values that have been determined in phases 404 and 406 are read from the database 407 and deployed to the network).
As to claim 18, NEIMINEN further discloses wherein the one or more parameters comprise one or more neighbor cells, in one or more networks that are different than the at least one network, to be used in a neighbor list for mobile devices connected to the at least one network in at least one of the plurality of geographic locations at which the plurality of networks overlap (par. 0051, The process finds a candidate second cell that has overlapping service area with the first cell. The overlapping service area is potential load balancing area between the first and second cells. The second cell is a nearby cell on a different network layer than the first cell, etc., the service areas of the cells may be obtained for example from a simulated network model comprising signal level information on different geographical locations).
As to claim 19, NEIMINEN in view of Cui’s cited teachings further disclose wherein the offset value is a value for a cell individual offset (CIO) of each of the one or more neighbor cells. (par. 0050-0053, The network model comprising the signal strengths and a population model are used for determining a value for a network parameter that has an effect on whether a user (on the overlapping area) connects to the first cell or to the second cell, etc., i.e. an individual adjustment offset for the threshold high parameter of the first cell or the second cell; pars. 0059-0060, the adjustment, as to offset, of the load between cells is performed in small steps. The threshold high parameter (or other network parameter) is adjusted for example 2 dB at a time and a further adjustment is made later if needed. In an alternative embodiment, larger or smaller change in the threshold high parameter may be made depending on how big change is needed. The threshold high parameter may be adjusted for example 2, 4 or 6 dB. In this way, optimization of the network parameters can be performed automatically, etc., the process of FIG. 3 goes through number of cells and determines necessary changes in all of them. All determined changes are then deployed to the network at the same time. Depending on the implementation it may be possible to go through all cells of the network or only some of the cells. E.g. all cells of certain geographical area may be processed together. Also note that Cui’s cited offsets are specific to neighboring cells).
As to claim 20, NEIMINEN further discloses wherein determining the one or more parameters comprises computing the value for each CIO of each of the one or more neighbor cells, so as to trigger the optimal transfer of demand between the plurality of networks during real-time operation of the plurality of networks. (fig.3 and pars. 0052-0053, the process selects best candidate cells from the nearby second cells for the transfer based on overlapping service area and number of users on the overlapping service area and processes these second cells in phase 303. E.g. three candidate cells may be selected, etc.,  the network model comprising the signal strengths and a population model are used for determining a value for a network parameter that has an effect on whether a user (on the overlapping area) connects to the first cell or to the second cell. The value is selected so that desired number of users are transferred to the second cell thereby balancing load between the first cell and the second cell. The network parameter is for example threshold high parameter; also see fig.4 and associated text in pars. 0065-0067, Candidate cells for balancing load are selected. Phase 404: Network parameter value that transfers users to the candidate cell is determined. Phase 405: It is checked if all candidate cells have been processed. If yes, the method proceeds to phase 406 to select and save new parameters, and if not, the method returns to phase 404 to find the network parameter for the next candidate cell. Also note that Cui’s cited offsets are for real time load balancing purposes).
As to claim 21, NEIMINEN further discloses wherein each demand map is associated with a reoccurring time period, and wherein the method further comprises using the at least one hardware processor to generate a profile that associates the one or more parameters with the reoccurring time period. (pars. 0068-0071, Suitable combination of network parameters is selected so that desired load balancing effect is achieved. New values for the network parameters are saved in a database 407, etc., the method of FIG. 3 or 4 may be repeated periodically e.g. once a day, once an hour, after every six (6) hours, or after every 12 hours. In this way the load balancing is being performed automatically and automated network optimization is achieved).
As to claim 22, NEIMINEN further discloses wherein the reoccurring time period is one or both of a time of day and a day of a week. (par. 0071, the method of FIG. 3 or 4 may be repeated periodically e.g. once a day, once an hour, after every six (6) hours, or after every 12 hours. In this way the load balancing is being performed automatically and automated network optimization is achieved
As to claim 23, NEIMINEN further discloses using the at least one hardware processor to, for each of a plurality of different profiles, initiate use of the one or more parameters in the profile at each occurrence of the associated reoccurring time period. (pars. 0068-0071, Suitable combination of network parameters is selected so that desired load balancing effect is achieved. New values for the network parameters are saved in a database 407, etc., the method of FIG. 3 or 4 may be repeated periodically e.g. once a day, once an hour, after every six (6) hours, or after every 12 hours. In this way the load balancing is being performed automatically and automated network optimization is achieved).
As to claim 26, the claim represents a system or apparatus, e.g. processor/computer system, recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. NEIMINEN further discloses an apparatus 10 is a computer device configured to perform the disclosed method. (See fig.1 and par. 0039-0040, the general structure of the apparatus 10 comprises a processor 11, and a memory 12 coupled to the processor 11. The apparatus 10 further comprises software 13 and database 14 stored in the memory 12 and operable to be loaded into and executed in the processor 11).
As to claim 27, the claim represents implementation of the method steps in claim 1 or the functional steps in claim 26 in a software executed by a processor and stored in an associated memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 or claim 26 above. NEIMINEN further discloses an apparatus 10 is a computer device comprising a memory storing software executed by a processor to perform the disclosed method or functional steps. (See fig.1 and par. 0039-0040, the general structure of the apparatus 10 comprises a processor 11, and a memory 12 coupled to the processor 11. The apparatus 10 further comprises software 13 and database 14 stored in the memory 12 and operable to be loaded into and executed in the processor 11).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over NEIMINEN in view of Cui, as applied to claim 1 above, and further in view of of CASEY, Thomas (US 2009/0163223 A1), hereinafter (“CASEY”).
As to claim 3, NEIMININ further discloses the population data comprises information about people on certain geographical area and may be based on for example home addresses of people, work addresses of people, registered users of the network, and/or active users of the network. (See par. 0036. NEIMININ further discloses the method of FIG. 3 or 4 may be repeated periodically e.g. once a day, once an hour, after every six (6) hours, or after every 12 hours. In this way the load balancing is being performed automatically and automated network optimization is achieved (par. 0071). That is, new demand/load numbers are obtained and used for said repetitions).
NEIMINEN does not expressly teach [T]he method of Claim 1, wherein each demand map comprises an average demand over a time period at each of the plurality of geographic locations. (par. 0013, the method further comprises repeating said load balancing steps periodically, e.g. once a day, to provide automatic load balancing).
However, using an average number for the demand over a time period, e.g. average of demand in a day or every six hours, etc., is obvious because it is well known in the art. In particular, CASEY discloses a method for balancing traffic load in a cellular radio system (abstract), wherein Casey specifically teaches the invention concerns a see pars. 0014-0015).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to use an average demand/load value, over a desired load balancing repetition period, for the active users of the network at each of the geographic locations of NEIMINEN so as to mitigate unnecessary ping-pong handovers that result from premature reaction to fluctuating radio resources/load values, as suggested by CASEY. (See CASEY, abstract).
As to claim 4, NEIMINEN as modified  further teaches  [T]he method of Claim 3, wherein each demand map comprises the average demand over the time period for one or more simulated mobile devices at each of the plurality of geographic locations. (NEIMINEN par. 0071, the method of FIG. 3 or 4 may be repeated periodically e.g. once a day, once an hour, after every six (6) hours, or after every 12 hours. In this way the load balancing is being performed automatically and automated network optimization is achieved.).
As to claim 5, NEIMINEN further discloses wherein the plurality of networks comprise a first network and a second network, and wherein generating the optimal NEIMINEN: fig.3 and pars. 0050-0055, a high load condition is detected in a first cell, etc., the process finds a candidate second cell that has overlapping service area with the first cell. The overlapping service area is potential load balancing area between the first and second cells. The second cell is a nearby cell on a different network layer than the first cell, etc., the network model comprising the signal strengths and a population model are used for determining a value for a network parameter that has an effect on whether a user (on the overlapping area) connects to the first cell or to the second cell. The value is selected so that desired number of users are transferred to the second cell thereby balancing load between the first cell and the second cell. The network parameter is for example, etc., in an embodiment the potential load balancing area (i.e. the overlapping service area) is divided into sub blocks and the process determines for each sub block the number of users and signal levels on each network layer. On the basis of this information it is possible to evaluate whether certain change in the network parameter (e.g. threshold high parameter) would transfer the users in certain sub block from the first cell to the second cell).
As to claim 6, NEIMINEN further discloses using the at least one hardware processor to, for each of the plurality of networks, receive quality information in association with the demand map for that network, wherein the quality information comprises a signal quality or throughput at the plurality of geographic locations, and NEIMINEN: par. 0034, the user device connects to the higher priority cell if signal strength detected by the user device exceeds the set threshold. Otherwise the user device connects to the lower priority cell; pars. 0034-0036, the predefined network coverage model may be obtained for example using some suitable network design tools that simulate the operation of the network with certain parameters. The network model comprises signal level (signal strength) information for different cells on different geographical locations; pars. 0053-59, . . .. The threshold high parameter value is selected so that desired number of users are transferred to the second cell thereby balancing load between the first cell and the second cell, etc., the adjustment of the load between cells is performed in small steps. The threshold high parameter (or other network parameter) is adjusted for example 2 dB at a time and a further adjustment is made later if needed).
As to claim 7, NEIMINEN further discloses wherein the one or more simulated mobile devices to be transferred, at the geographic location at which the first and second networks overlap, are selected based on the signal information, so as to improve the signal quality or throughput of the one or more simulated mobile devices via the transfer. (NEIMINEN: par. 0034, the user device connects to the higher priority cell if signal strength detected by the user device exceeds the set threshold. Otherwise the user device connects to the lower priority cell; fig.3 and pars. 0053-0059, the network model comprising the signal strengths and a population model are used for determining a value for a network parameter that has an effect on whether a user (on the overlapping area) connects to the first cell or to the second cell. The value is selected so that desired number of users are transferred to the second cell thereby balancing load between the first cell and the second cell, etc., the adjustment of the load between cells is performed in small steps. The threshold high parameter (or other network parameter) is adjusted for example 2 dB at a time and a further adjustment is made later if needed).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over NEIMINEN in view of Cui, as applied to claim 16 above, and further in view of Yang, et al. (US 2019/0208438 A1), hereinafter (“Yang”).
As to claim 17, NEIMINEN further discloses the high load condition is detected based on performance information received, at the network apparatus 10, from base stations of the first cells (fig.1 and par. 0017; also see par. 0043, The communication unit 15 may comprise communication modules that implement data transmission to and from the apparatus; par. 0070, The network parameter values that have been determined in phases 404 and 406 are read from the database 407 and deployed to the network). That is, the network apparatus, shown in fig.1, communicates, via a communication interface, with several cell in the network in order to receive load information and/or to provide network parameter values and/or adjustment thereof.
NEIMINEN does not expressly disclose [T]he method of Claim 16, wherein the interface is an application programming interface (API) of a self-optimizing network (SON).
However, using application programming interface (API) of a self-optimizing network (SON) in the communication interface of the network apparatus of NEIMINEN is considered a mere use of known technique to known device ready for improvement to 
In this regard, an application programming interface (API) of a self-optimizing network (SON) is well known in the art. In particular, Yang discloses an optimization manager (540) that may adjust SON optimization parameters for base station (130). For example, the optimization manager 540 may adjust one or more of a coverage optimization parameter, an antenna tilt parameter, a power distribution parameter, a retransmission parameter, a handover parameter, a neighbor list changes parameter, a load balancing parameter, a delay optimization parameter, a carrier optimization parameter, a random access channel parameter, and/or another type of optimization parameter that may be adjusted for base station 130. In some implementations, optimization manager 540 may receive instructions from SON system (150) via OSS (160). For example, OSS interface (510) may use an API to instruct optimization manager 540 to adjust one or more SON parameters. An API call via OSS interface 510 to optimization manager 540 may include, for each SON parameter to be adjusted, a SON parameter ID and a corresponding SON parameter adjustment value, etc. (see fig.5 and associated text in par. 0099).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to use an application programing interface (API) in NIEMINEN’s communication interface of the network optimizing apparatus so as to assist in efficient transfer of information between the apparatus and a large number of cells in the layered and self-optimized network of NEIMINEN, as suggested by Yang above. 
Allowable Subject Matter
Claims 24 and 25 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641